     4:20-cv-00975-MBS         Date Filed 03/31/21       Entry Number 48       Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Gus Butler, a/k/a Gus Junior Butler,)
                                    ) C/A No. 4:20-975-MBS
                    Petitioner,     )
                                    )
      vs.                           )
                                    )       ORDER AND OPINION
Warden, Williamsburg FCI,           )
                                    )
                    Respondent.     )
____________________________________)

       Petitioner Gus Butler is an inmate in custody of the Federal Bureau of Prisons who currently

is housed at Williamsburg FCI in Salters, South Carolina. On March 9, 2020, Petitioner filed a

motion under the 28 U.S.C. § 2255(e) “‘savings clause’ to vacate.” ECF No. 1. The court has

construed Petitioner’s filing as a petition brought pursuant to 28 U.S.C. § 2241.

                       I. FACTS AND PROCEDURAL BACKGROUND

       Petitioner pleaded guilty in the Southern District of Florida to Count Three of a superseding

information that charged him with possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1) and 924(e)(1). Petitioner also pleaded guilty to Count Four of the superseding

information, which charged Petitioner with possession of a controlled substance, heroin, with intent

to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). ECF No. 31-2, 1. Petitioner was

deemed to be subject to the Armed Career Criminal Act (ACCA) and a career offender under the

United States Sentencing Guidelines based on prior convictions for aggravated assault with a deadly

weapon, aggravated battery with a deadly weapon, sale of cocaine, and domestic battery by

strangulation. On June 1, 2017, Petitioner was sentenced to a term of imprisonment of 180 months,

consisting of 180 months as to Count Three and 151 months as to Court Four, to run concurrently.

       On appeal, Petitioner contended that his prior convictions for aggravated assault, aggravated
     4:20-cv-00975-MBS          Date Filed 03/31/21       Entry Number 48         Page 2 of 11




battery, and domestic battery by strangulation did not qualify as predicate offenses under the ACCA.

The Court of Appeals for the Eleventh Circuit disagreed, noting that binding precedent established

that each violation qualified as a predicate offense under the ACCA. Accordingly, Petitioner’s

sentence was affirmed. United States v. Butler, 714 F. App’x 980 (11th Cir. 2018).

       On September 7, 2018, Petitioner filed a motion pursuant to 28 U.S.C. § 2255. Petitioner

first argued that the indictment was duplicitous because it charged separate offenses for each of the

different drugs found at the time of his arrest. Petitioner further argued that counsel was ineffective

for failing to move to dismiss the indictment, for advising Petitioner to plead guilty to a superseding

information, and for advising Petitioner to waive his right to be tried by indictment. Petitioner also

argued that the court lacked subject matter, legislative, and territorial jurisdiction over the crimes

listed in the indictment because he did not commit a crime against the United States and the federal

government had not acquired jurisdiction over the locations where the crimes were committed.

Finally, Petitioner asserted that he no longer should be classified as a career offender because his

prior convictions no longer qualified as violent felonies under Sessions v. Dimaya, 138 S. Ct. 1204

(2018) (holding that residual clause found in 18 U.S.C. § 16(b) was unconstitutionally vague).

       The § 2255 motion was referred to a United States Magistrate Judge for the Southern District

of Florida. On October 30, 2018, the Magistrate Judge issued a Report of Magistrate Judge. The

Magistrate Judge determined that the charging of a separate offense for each of the drugs was proper.

ECF No. 31-8, 8 (citing cases). The Magistrate Judge found that Petitioner’s ineffective assistance

of counsel claims were grounded on Petitioner’s argument that the indictment was defective. The

Magistrate Judge, having found that the indictment was not defective, determined that counsel was

not ineffective for failing to pursue meritless arguments. Id. at 10-11. The Magistrate Judge rejected


                                                  2
     4:20-cv-00975-MBS            Date Filed 03/31/21        Entry Number 48         Page 3 of 11




as patently frivolous Petitioner’s claim that the court lacked subject matter, legislative, and territorial

jurisdiction over the crimes listed in the indictment. Id. at 11-13. Finally, the Magistrate Judge

determined that Dimaya was inapplicable and Petitioner’s claim arose under Johnson v. United

States, 576 U.S. 591 (2015)(holding that the residual clause of the ACCA was unconstitutionally

vague). The Magistrate Judge observed that Petitioner had raised this issue on direct appeal, and that

the Eleventh Circuit had found each predicate offense to be categorically qualified as a violent

offense. For all these reasons, the Magistrate Judge recommended Petitioner’s § 2255 motion be

summarily dismissed and that no certificate of appealability issue. ECF No. 31-8, 15. A United

States District Judge for the Southern District of Florida adopted the Report of Magistrate Judge by

order dated November 16, 2018. ECF No. 31-9.

         Petitioner filed a second § 2255 motion in the Southern District of Florida. The second §

2255 motion was dismissed because Petitioner failed to obtain authorization from the Eleventh

Circuit to file a successive § 2255 motion as required by 28 U.S.C. § 2255(h). See ECF No. 31-10,

31-11.

         In the within § 2241 petition, Petitioner argues that his conviction for possession of a firearm

by a convicted felon is invalid pursuant to Rehaif v. United States, 139 S. Ct. 2191 (2019). In

Rehaif, the Supreme Court held that the government, when prosecuting an offense under §§ 922(g)

and 924(a)(2), must prove both that the defendant knew he possessed a firearm and that he knew he

belonged to the relevant category of persons barred from possessing a firearm. Petitioner asserts

that, if not for the defects within the indictment – that is, that he was not charged with knowing he

was barred from possessing a firearm – he would not have pleaded guilty. Petitioner argues that he,

like “any reasonable person . . .[who was ] facing a possible life sentence with the plea (thus holding


                                                    3
     4:20-cv-00975-MBS          Date Filed 03/31/21        Entry Number 48         Page 4 of 11




no true benefit to take a plea and give up many rights) would have taken his chance at trial where

he too faced life, but would have held onto many other rights post-trial that surely would have

helped.” ECF No.1, 4.

       Petitioner acknowledges that he is barred from pursuing a second or successive § 2255

motion. Petitioner contends, however, that the court can exercise jurisdiction over his § 2241

petition pursuant to the savings clause of § 2255(e), which provides:

       (e) An application for a writ of habeas corpus in behalf of a prisoner who is
       authorized to apply for relief by motion pursuant to this section, shall not be
       entertained if it appears that the applicant has failed to apply for relief, by motion, to
       the court which sentenced him, or that such court has denied him relief, unless it also
       appears that the remedy by motion is inadequate or ineffective to test the legality of
       his detention.

       To obtain the benefit of the savings clause, a petitioner must show:

       (1) at the time of conviction, settled law of this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the substantive law changed such that the conduct of
       which the prisoner was convicted is deemed not to be criminal; and (3) the prisoner
       cannot satisfy the gatekeeping provisions of § 2255 because the new rule is not one
       of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Thomas E. Rogers for pretrial handling. Respondent United States

of America filed a motion to dismiss or for summary judgment on July 1, 2020, in which it asserted

Petitioner meets the savings clause requirements of § 2255(e), but was not prejudiced by the

omission of the knowledge-of-status element. By order issued July 2, 2020, in accordance with

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), Petitioner was advised of the summary judgment

procedures and the possible consequences if he failed to respond adequately. Petitioner filed a


                                                   4
     4:20-cv-00975-MBS          Date Filed 03/31/21       Entry Number 48        Page 5 of 11




response in opposition to Respondent’s motion on July 15, 2020, to which Respondent filed a reply

on July 20, 2020. Petitioner filed a sur-reply on August 3, 2020.

       The Magistrate Judge issued a Report and Recommendation on August 18, 2020. The

Magistrate Judge agreed with Respondent that Petitioner met the first and third prongs of In re Jones.

However, the Magistrate Judge determined that Petitioner failed to satisfy the second prong, which

requires a finding that Rehaif rendered Petitioner’s conduct not criminal. ECF No. 41, 8 (citing

cases). According to the Magistrate Judge, the offense of possession of a firearm and ammunition

by a felon remains illegal; Rehaif only clarified what the government needed to prove to secure a

conviction under 18 U.S.C. § 922(g). The Magistrate Judge also distinguished Rehaif on the ground

that Rehaif had been found guilty after a jury trial. The Magistrate Judge noted that Petitioner

pleaded guilty to the § 922(g) charge and admitted in his plea agreement and the plea colloquy that

the United States would have been able to prove the facts of the offense beyond a reasonable doubt.

Accordingly, the Magistrate Judge recommended that the § 2241 petition be dismissed without

prejudice for lack of jurisdiction.

       The Magistrate Judge further recommended dismissing the case on the merits should the

court find jurisdiction exists. The Magistrate Judge cited to United States v. Reed, 941 F.3d 108

(11th Cir. 2019),1 in which the Eleventh Circuit held that the omission of the knowledge-of-status

element from an indictment charging a violation of § 922(g) did not amount to an error that affected

the defendant’s substantial rights or the fairness, integrity, or public reputation of the defendant’s




1
 The Magistrate Judge correctly noted that, in evaluating substantive claims under the savings clause,
the court is to look to the substantive law of the circuit in which the defendant was convicted. Hahn
v. Moseley, 913 F.3d 295, 301 (4th Cir. 2019).

                                                  5
     4:20-cv-00975-MBS           Date Filed 03/31/21      Entry Number 48         Page 6 of 11




trial. The Magistrate Judge determined that Petitioner cannot show that at the time he possessed the

firearm he was unaware that he had been convicted of a crime punishable by imprisonment

exceeding one year. Thus, according to the Magistrate Judge, Petitioner could not establish more

than harmless error.

       Petitioner filed objections to the Report and Recommendation on August 28, 2020.

Respondent filed objections to the Report and Recommendation on September 1, 2020. Respondent

also filed a reply to Petitioner’s objections on September 1, 2020.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. This court is obligated to conduct a de novo review of every portion of the

Magistrate Judge’s report to which objections have been filed. Id.

                                         II. DISCUSSION

A.     Petitioner’s Objections

       Petitioner argues that the Magistrate Judge erred in concluding that his conduct is not

criminal under the In re Jones test. Petitioner states that “the Supreme Court in Rehaif clearly and

uneq[u]ivocally stated that the conduct under 922(g) becomes criminal when a defendant knows he

belong[s] to a category of persons barred from possessing a firearm.” ECF No. 43, 2. According

to Petitioner, he has not admitted the knowledge-of-status element recognized in Rehaif. Petitioner

also argues that, to the extent there is any ambiguity in the interpretation of the second prong of the


                                                  6
     4:20-cv-00975-MBS           Date Filed 03/31/21       Entry Number 48         Page 7 of 11




In re Jones test, the rule of lenity would resolve the issue in his favor.

        Petitioner also disputes the Magistrate Judge’s finding that his substantial rights were not

affected. Petitioner asserts that an essential element of the offense was omitted from his indictment

and at his plea colloquy. Petitioner states that at no point was he advised of the fact that the

government had to prove he knew his status as a convicted felon when he possessed the firearm.

Petitioner further contends that the Magistrate Judge erred in finding the record establishes Petitioner

had been sentenced to a term of imprisonment exceeding one year, such that Petitioner must have

known his prohibited status when he possessed a firearm. Petitioner contends that the Magistrate

Judge’s finding is tantamount to a jury verdict on the subject of his guilt.

        Finally, Petitioner objects to the Magistrate Judge’s view that Rehaif is distinguishable

because it involved a jury trial rather than a guilty plea. Petitioner argues that the principal issue is

the same in both a trial or change of plea proceeding, in that there is an omission of an element of

the offense that altered the facts and evidence addressed in the proceedings.2

B.      Respondent’s Objections and Reply

        Respondent first argues that the Magistrate Judge erred in finding Petitioner does not meet

the savings clause to allow him to proceed under § 2241. Respondent argues that, while the crime

to which Petitioner pleaded guilty – violating § 922(g) – is still illegal, the conduct for which

Petitioner was convicted no longer is deemed illegal. Respondent states that neither in the plea

agreement nor during the plea colloquy did Petitioner admit he knew of his felon status when he

possessed the firearm. Respondent contends that, under Rehaif, conduct cannot be deemed criminal


2
  Petitioner also seeks, in the alternative, for his case to be transferred to the Eleventh Circuit for
disposition. Cases brought pursuant to § 2241 must be heard in the district where the prisoner is
incarcerated. see In re Jones, 226 F.3d at 334. Petitioner’s request is denied.

                                                   7
     4:20-cv-00975-MBS           Date Filed 03/31/21      Entry Number 48        Page 8 of 11




with respect to a defendant who previously was convicted of a crime punishable by more than one

year in prison and who knowingly possessed a firearm or ammunition in or affecting interstate

commerce, but did not know of his status at the time of possession. Respondent argues that Rehaif

changed the substantive law regarding what conduct violates § 922(g); Petitioner did not admit to

a necessary element of the charge – contemporaneous knowledge of his felony status; and thus the

conduct to which Petitioner admitted, and of which he was convicted, is no longer sufficient to be

deemed criminal.

        Respondent further asserts that the Magistrate Judge erred in finding that Petitioner’s guilty

plea established the elements of the offense and the material facts necessary to support the

conviction. According to Respondent, the Magistrate Judge’s reading of relevant case law would

mean that a guilty plea conclusively establishes not only the elements of the offense as they were

understood at the time of the plea, but also any additional or different elements the Supreme Court

later clarifies the offense to include.

        Respondent contends, however, that Petitioner’s Rehaif claim fails on the merits because

Petitioner cannot show that any Rehaif errors had a substantial or injurious effect on the outcome

of the case. Respondent states that Petitioner has a prior history of over a dozen substantial

convictions and sentences. Respondent opines that it is unlikely Petitioner would not have admitted

the knowledge-of-status element at the plea colloquy. Respondent further observes that it is

appropriate for a court to consider a defendant’s criminal history when analyzing a Rehaif claim.

ECF No. 44, 7-8 (citing cases).

C.      The Court’s Disposition

        In In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019), the Eleventh Circuit, in determining


                                                  8
     4:20-cv-00975-MBS          Date Filed 03/31/21      Entry Number 48        Page 9 of 11




the significance of Rehaif with respect to a § 2255 motion, held Rehaif did not announce a new rule

of constitutional law, but instead clarified that, in prosecuting an individual under §§ 922(g) and

924(a)(2), the government must prove that the defendant knew he violated each of the material

elements of § 922(g). The Eleventh Circuit further held that, even if Rehaif had announced a new

rule of constitutional law, it was not made retroactive to cases on collateral review by the Supreme

Court. Id. However, the Eleventh Circuit has not addressed the precise question raised by this §

2241 petition; that is, whether Rehaif changed the substantive law such that the conduct of which

the defendant was convicted is deemed to be not criminal. See In re Jones, 226 F.3d at 333-34.

       District courts speaking to the second prong of Jones uniformly have found Rehaif did not

change the substantive law because the conduct for which the defendant was convicted remains

illegal. See, e.g., Thompson v. Hudgins, Civil Action No. 5:20-CV-78, 2021 WL 856736 (N.D.W.

Va. Mar. 8, 2021); Rhodes v. Dobbs, C/A No. 1:20-cv-1725-JFA-SHV, 2021 WL 805503 (D.S.C.

Mar. 3, 2021) (citing cases); Farley v. Warden, Civil Action No. 1:20-01387-MGL (D.S.C. Feb. 22,

2021) (finding that “under Eleventh Circuit precedent interpreting Rehaif, proof of a defendant’s

knowledge of his prohibited status automatically demonstrates ‘he knew he belonged to the relevant

category of persons barred from possessing a firearm’”); Hoffman v. Breckon, Civil Action No.

7:18-00265, 2020 WL 929589 (W.D. Va. Feb. 26, 2020); Cejas v. Entzel, Civil Action No.: 3:19-

CV-18, 2019 WL 6717029 (N.D.W. Va. Dec. 10, 2019). The court will follow her sister districts.

       Nevertheless, the court finds compelling Respondent’s argument that Petitioner’s plea is

constitutionally invalid because he did not understand the essential elements of the crime with which

he was charged. It further appears Respondent has asserted in the context of a § 2255 motion that,

contrary to the view of a number of circuit courts, Rehaif comprises a new substantive rule that is


                                                 9
     4:20-cv-00975-MBS          Date Filed 03/31/21        Entry Number 48         Page 10 of 11




retroactive on collateral review. See, e.g., United States v. Williams, Cr. No. 3:18-00794-CMC,

2021 WL 1197445 (D.S.C. Mar. 30, 2021). Because Respondent takes an expansive view of

Rehaif’s significance, and because Petitioner raises significant questions regarding the voluntary and

intelligent nature of his plea, the court will grant a certificate of appealability.

        As noted hereinabove, the Magistrate Judge distinguished Rehaif on the grounds that the

defendant’s jury trial required the government prove he was aware of his status as a convicted felon

at the time he possessed the firearm. The Magistrate Judge found that Petitioner acknowledged the

elements for a § 922(g) charge and the facts necessary for conviction were present during his change

of plea proceeding. However, there is no foundation in the record for a finding that Petitioner

admitted to his prohibited status. Moreover, if Petitioner’s change of plea was not voluntarily and

intelligently made, as urged by Petitioner and Respondent, Petitioner could not waive a challenge

to a defect in the indictment regarding the knowledge-of-status element. See United States v.

Jackson, 371 F. Supp. 3d 257 (E.D. Va. 2019) (holding that a guilty plea was invalid when the

defendant did not understand true nature of the bribery-related crimes with which he was charged

or the essential elements of those offenses, which had been clarified by the Supreme Court

subsequent to the guilty plea). Although the prosecution of a jury trial, where the government must

prove each element of an offense, could distinguish the importance of Rehaif from a change of plea

proceeding in some circumstances, see, e.g., Capalbo v. Antonelli, C/A No. 1:19-cv-1946-TMC,

2020 WL 3496641, at *4 (D.S.C. June 29, 2020) (noting that the defendant stated “I’m a convicted

felon” in a post-arrest statement to police), the court is not willing to distinguish Rehaif under the

facts of this case.




                                                   10
    4:20-cv-00975-MBS           Date Filed 03/31/21       Entry Number 48         Page 11 of 11




                                         III. CONCLUSION

        The court has thoroughly reviewed the record. The court concurs in recommendation of the

Magistrate Judge that the case be dismissed for lack of subject matter jurisdiction. Petitioner’s §

2241 petition is dismissed without prejudice.

                              CERTIFICATE OF APPEALABILITY

        A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural ruling by the district court is likewise

debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001). For the reasons stated, the court concludes that the Petitioner has made the requisite

showing, and therefore issues a certificate of appealability.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

March 31, 2021.




                                                  11
